            Case 3:20-cv-00413-HZ      Document 34      Filed 04/14/20    Page 1 of 9




Lauren M. Rule (OSB # 015174)
Elizabeth H. Potter (OSB # 105482)
Andrew R. Missel (OSB # 181793)
ADVOCATES FOR THE WEST
3701 SE Milwaukie Ave., Ste. B
Portland, OR 97202
(503) 914-6388
lrule@advocateswest.org
epotter@advocateswest.org
amissel@advocateswest.org

Attorneys for Plaintiffs




                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                     PORTLAND DIVISION


WATERWATCH OF OREGON,                               Case No. 3:20-cv-00413-HZ
NORTHWEST ENVIRONMENTAL
DEFENSE CENTER, and
WILDEARTH GUARDIANS,                                PLAINTIFFS’ PARTIAL OPPOSITION
                                                    TO PROPOSED INTERVENOR
                       Plaintiffs,                  OREGON FARM BUREAU FEDERATION’S
                                                    MOTION TO INTERVENE
       v.

U.S. ARMY CORPS OF ENGINEERS
and R.D. JAMES, in his official capacity
as Assistant Secretary of the Army (Civil
Works),

                       Defendants.


PARTIAL OPPOSITION TO OREGON FARM BUREAU’S MOTION TO INTERVENE

       Plaintiffs WaterWatch of Oregon, Northwest Environmental Defense Center, and

WildEarth Guardians hereby submit this partial opposition to the Oregon Farm Bureau

Federation’s (“OFBF”) motion to intervene (ECF No. 28). It is Plaintiffs’ position that OFBF is


PARTIAL OPPOSITION TO OREGON FARM BUREAU’S MOTION TO INTERVENE                                    1
            Case 3:20-cv-00413-HZ       Document 34       Filed 04/14/20     Page 2 of 9




not entitled to intervene as of right under Federal Rule of Civil Procedure 24(a), but Plaintiffs do

not oppose the Court permitting OFBF to intervene under Rule 24(b) for all post-preliminary

injunction proceedings. However, Plaintiffs are opposed to allowing OFBF to participate at the

preliminary injunction stage, because doing so would introduce needless redundancy that would

burden both Plaintiffs and the Court.

       I.       OFBF’s Interests Are Adequately Represented by Existing Parties, So
                It Does Not Qualify for Intervention as of Right Under Rule 24(a)

       To qualify for intervention as of right under Federal Rule of Civil Procedure 24(a), OFBF

must show (among other things) that its interests may not be adequately represented by the

existing parties. Citizens for Balanced Use v. Montana Wilderness Ass’n, 647 F.3d 893, 899 (9th

Cir. 2011). “If an applicant for intervention and an existing party share the same ultimate

objective, a presumption of adequacy of representation arises. To rebut the presumption, an

applicant must make a compelling showing of inadequacy of representation.” Id. at 898 (citations

and internal quotation omitted).

       Given the nature of this litigation, the “ultimate objective” of OFBF is necessarily

precisely the same as the “ultimate objective” of Federal Defendants and proposed intervenors

Oregon Water Utility Council (“OWUC”)1: all want this particular reallocation plan to move

forward and be approved by Congress. See Prete v. Bradbury, 438 F.3d 949, 957 (9th Cir. 2006)

(“Here, the ultimate objective for both defendant and intervenor-defendants is upholding the


1
  Technically, OWUC is not an “existing party,” because the Court has not yet granted its motion
to intervene. However, it is appropriate to consider OWUC’s interests in determining whether
OFBF’s interests are adequately represented in this case, because OWUC filed its intervention
motion first. See Fla. Key Deer v. Brown, 232 F.R.D. 415, 416 (S.D. Fla. 2005) (discussing how
all but the first-filed motion to intervene had been denied because there was no indication that
the later proposed intervenors had interests different from the first proposed intervenor),
judgment aff’d sub nom. Fla. Key Deer v. Paulison, 522 F.3d 1133 (11th Cir. 2008). Indeed,
Plaintiffs did not oppose OWUC’s participation in this case, as noted in OWUC’s motion.
OWUC Motion to Intervene (ECF No. 19) at 2.

PARTIAL OPPOSITION TO OREGON FARM BUREAU’S MOTION TO INTERVENE                                     2
          Case 3:20-cv-00413-HZ           Document 34      Filed 04/14/20     Page 3 of 9




validity of Measure 26.”). This case is not about the merits of the reallocation plan, it is simply

about the timing of the reallocation plan. Federal Defendants, OWUC, and OFBF are in complete

agreement that the timing of the plan is appropriate and that the plan as is should move forward.

It is irrelevant that their interests may diverge when it comes to the substance of the reallocation

plan, because that is not at issue in this case.

        OFBF’s arguments as to why its interests are not adequately represented in this litigation

are unconvincing. First, OFBF has not shown that Federal Defendants will not adequately

represent its interests. OFBF states that “[c]ourts consistently recognize that, although a

governmental entity and a private entity intervenor may occupy a similar litigation posture, the

government does not adequately represent the intervenor’s interests.” OFBF Motion to Intervene

(ECF No. 28) at 12. OFBF has it backwards: when a proposed intervenor shares the same

interests as a governmental party, there is a particularly strong presumption of adequacy of

representation that can be overcome only by a “very compelling showing.” Prete, 438 F.3d at

957 (citations omitted). OFBF attempts to make this showing by characterizing its interests and

the interests of Federal Defendants with a high a level of generality that fails to reflect how their

respective general interests actually manifest in the context of this case. As discussed above,

OFBF and Federal Defendants both share the same “ultimate objective” in this litigation—they

want the specific plan at issue in this case to move forward at this time. The fact that OFBF has

narrower interests than Federal Defendants in general does not matter; were that determinative,

private parties that benefit from challenged governmental actions could almost always intervene

on the side of the government, which is simply not the case. Prete, 438 F.3d at 957.

        Second, OFBF completely ignores the existence of OWUC—another water user group

that has an identical interest to OFBF in this litigation. Where there are multiple proposed




PARTIAL OPPOSITION TO OREGON FARM BUREAU’S MOTION TO INTERVENE                                         3
         Case 3:20-cv-00413-HZ          Document 34        Filed 04/14/20     Page 4 of 9




intervenors, it is appropriate to give preference to the first to seek intervention and measure the

adequacy of representation for later proposed intervenors taking the first intervenor into account.

See supra n.1. As discussed above, OFBF and OWUC have precisely the same interests in the

timing of the reallocation plan, which is all that is at issue in this case. Accordingly, both

intervenors share the same “ultimate objective” with respect to this litigation.

       Because OFBF shares the same “ultimate objective” as Federal Defendants and OWUC,

it is entitled to intervene as of right only if it can make a “compelling showing of inadequacy of

representation.” Citizens for Balanced Use, 647 F.3d at 898. This it cannot do. Typically, in

order for a proposed intervenor to make a “compelling showing” that existing parties with the

same ultimate objective cannot adequately represent its interests, the proposed intervenor must

show that there is some reason to doubt the willingness or ability of those existing parties to

vigorously pursue their shared litigation objective. Id. at 899–901; League of United Latin Am.

Citizens v. Wilson, 131 F.3d 1297, 1305–07 (9th Cir. 1997). In cases where proposed intervenors

seek to intervene on the side of the government, this usually means showing that the government

has adopted the action or policy challenged in the case reluctantly or only as a result of litigation.

See Citizens for Balanced Use, 647 F.3d at 899 (intervenors made a “compelling showing” of

inadequacy where the agency defendant had “reluctantly adopted the [challenged policy] in

response to successful litigation the [intervenors] themselves brought, and . . . the [agency] now

s[ought] to overturn on appeal the very court decision that forced it to adopt the [policy]”); see

also id. at 899–900 (discussing other similar cases).

       Here, there is simply no indication that Federal Defendants “cannot be counted on” to

mount a vigorous defense of their decision to push forward the reallocation plan at this time—on

the contrary, “their actions suggest precisely the opposite conclusion.” Wilson, 131 F.3d at 1306




PARTIAL OPPOSITION TO OREGON FARM BUREAU’S MOTION TO INTERVENE                                        4
          Case 3:20-cv-00413-HZ         Document 34        Filed 04/14/20     Page 5 of 9




(citation, quotation, and alteration omitted). In particular, the U.S. Army Corps of Engineers

(“Corps”) did not stop pursuing reallocation when it reinitiated consultation with the National

Marine Fisheries Service (“NMFS”) in 2018 over the entire Willamette Project, despite the fact

that it had put reallocation on pause in the past under similar circumstances, see Pls.’ Memo. in

Support of PI Motion (ECF No. 7) at 8–17; the Corps has ignored the advice of NMFS and the

pleas of many conservation organizations, including Plaintiffs, to put the reallocation plan on

hold pending the completion of consultation, see id. at 11–18; and the Corps responded to

Plaintiffs’ notice-of-intent-to-sue letter by reaffirming its intent to move forward with the plan,

see Ex. 1. As for OWUC, it intervened specifically for the purpose of seeing the plan move

forward, and it is implausible that OWUC would be unwilling or unable to vigorously pursue

that objective in the litigation. In short, OFBF cannot make anything close to a “compelling

showing” that Federal Defendants and/or OWUC will not adequately represent OFBF’s interests

in this case.

        II.     Plaintiffs Do Not Oppose OFBF’s Application for Permissive Intervention,
                Provided Certain Restrictions Are Placed on OFBF’s Participation

        Plaintiffs recognize that a court may grant permissive intervention even if a proposed

intervenor does not have the right to intervene, and they do not oppose such permissive

intervention for OFBF for the summary judgment phase of this case. They do, however, oppose

OFBF’s participation at the preliminary injunction stage due to the increased burden it would

impose during this expedited phase of the case.

        “[I]t is now a firmly established principle that reasonable conditions may be imposed

even upon one who intervenes as of right.” Beauregard, Inc. v. Sword Servs. L.L.C., 107 F.3d

351, 352–53 (5th Cir. 1997); see also Bark v. Northrup, No. 3:13-cv-01267-HZ, 2013 WL

6576306, at *1, *7 (D. Or. Dec. 12, 2013) (granting intervention as of right with limitations on



PARTIAL OPPOSITION TO OREGON FARM BUREAU’S MOTION TO INTERVENE                                        5
         Case 3:20-cv-00413-HZ          Document 34        Filed 04/14/20     Page 6 of 9




participation). Such conditions or restrictions should be “responsive among other things to the

requirements of efficient conduct of the proceedings.” Fed. R. Civ. P. 24(a) advisory committee

notes (1966 amendment). And “virtually any condition may be attached to a grant of permissive

intervention”—because “the court has discretion to refuse intervention altogether, it also may

specify the conditions on which it will allow the applicant to become a party.” Beauregard, Inc.,

107 F.3d at 352 n.2 (citation and quotation omitted); accord Dep’t of Fair Emp’t & Hous. v.

Lucent Techs., Inc., 642 F.3d 728, 741 (9th Cir. 2011). Consistent with those principles, courts

routinely place reasonable limits on intervenors’ participation in order to ensure efficient,

orderly, and just proceedings. See, e.g., Stringfellow v. Concerned Neighbors in Action, 480 U.S.

370, 373 (1987) (describing conditions placed on a permissive intervenor).

       Plaintiffs oppose OFBF’s intervention in the ongoing preliminary injunction proceedings,

because “the addition of still more parties would complicate” those proceedings, which “badly

need to be expedited.” Daggett v. Comm’n on Governmental Ethics & Election Practices, 172

F.3d 104, 113 (1st Cir. 1999). As discussed in Plaintiffs’ memorandum supporting their motion

for a preliminary injunction, there is a serious need for quick preliminary injunctive relief in this

case. See Pls.’ Memo. in Support of PI Motion (ECF No. 7) at 16–17, 32–33. The addition of

another party to the preliminary injunction proceedings would mean yet another response to the

preliminary injunction motion for the Court to review and Plaintiffs to respond to on an

expedited timeline. Adding OFBF would require Plaintiffs to respond to potentially 100 pages of

briefing in two weeks’ time. That added burden is unjustifiable given the overlap between

OFBF’s objectives in this case and the objectives of Federal Defendants and OWUC. That

overlap makes it likely that OFBF will make arguments duplicative of those raised by Federal

Defendants and OWUC. See W. Watersheds Project v. Zinke, Case No. 1:18-cv-00187-REB,




PARTIAL OPPOSITION TO OREGON FARM BUREAU’S MOTION TO INTERVENE                                      6
          Case 3:20-cv-00413-HZ          Document 34         Filed 04/14/20    Page 7 of 9




2019 WL 321398, at *1–*2 (D. Idaho Jan. 23, 2019) (noting the “inordinate additional workload

. . . place[d] upon the Court and any opposing party” by allowing intervenors with the same

“ultimate litigation objective” as existing parties to make duplicative arguments), appeal filed

sub nom. W. Watersheds Project v. Bernhardt (9th Cir. Apr. 1, 2020). Allowing OFBF to

intervene in the preliminary injunction proceedings would do little, if anything, to aid the Court’s

consideration of the issues relevant at this stage of the case while increasing the burden on both

the Court and Plaintiffs.

       Moreover, Plaintiffs’ requested preliminary injunction would simply maintain the status

quo until the merits of the case could be decided. In other words, the existing allocation that has

been in place for years would remain in place for another 6–12 months, which would therefore

maintain the current amount allocated to irrigation users—which is not fully being used. See

Domingue Decl. (ECF No. 8) ¶ 12 (noting contracts for agricultural irrigation not using full

amount of storage designated for that use). A short pause of the allocation process to litigate the

merits of the case would not alter current irrigation use.

       However, Plaintiffs do not oppose OFBF’s intervention for post-preliminary injunction

proceedings, provided the Court imposes restrictions to reduce the burden of having multiple

intervenors. Once the immediate threat of the Corps’ reallocation plan being approved has

passed, it will be possible for the parties to agree to a schedule to resolve the merits of the case

that can accommodate both OWUC and OFBF. To avoid the burden to the Court and Plaintiffs

from three sets of full-length briefs from Federal Defendants and two intervenors, Plaintiffs

request that intervenors either file one combined summary judgment brief or each file briefs

limited to 20 pages or less. See, e.g., Cal. Sea Urchin Comm’n v. Jacobsen, CV 13-05517 DMG

(CWx), 2013 WL 12114517, at *6 (C.D. Cal. Oct. 2, 2013) (requiring intervenors to file joint




PARTIAL OPPOSITION TO OREGON FARM BUREAU’S MOTION TO INTERVENE                                         7
             Case 3:20-cv-00413-HZ      Document 34       Filed 04/14/20      Page 8 of 9




briefs “to avoid duplication, inefficiency, and undue burden on the Court’s and the parties’

resources”), judgment rev’d on other grounds sub nom. Cal. Sea Urchin Comm’n v. Bean, 828

F.3d 1046 (9th Cir. 2016). The nearly identical interests of the two intervenors and Federal

Defendants in this litigation will lead to a great deal of redundancy of argument, and this

limitation will reduce the burden such redundancy has on Plaintiffs and the Court.

        If the Court grants OFBF permission to intervene—or if the Court decides that OFBF has

a right to intervene2—Plaintiffs ask that intervention be limited to post-preliminary injunction

proceedings with limitations on intervenors’ briefing. Such limitations would serve to ensure the

“efficient conduct of the proceedings.” Fed. R. Civ. P. 24(a) advisory committee notes (1966

amendment).

        III.     If the Court Allows OFBF to Participate at the Preliminary Injunction Stage,
                 Plaintiffs Request Additional Space in Their Preliminary Injunction Reply

        If the Court does decide to allow OFBF to participate at the preliminary injunction stage,

Plaintiffs ask the Court for permission to file a reply of 40 pages to the responses filed by

Federal Defendants, OWUC (assuming it is permitted to intervene), and OFBF. See Ctr. for

Biological Diversity v. Kelly, No. 1:13-CV-00427-EJL-CWD, 2014 WL 3445733, at *2 (D.

Idaho July 11, 2014) (giving the plaintiffs permission to “seek leave of the Court to file a limited

number of additional pages in its reply briefing to address the briefing filed by the intervening

parties”).




2
 If the Court decides to allow OFBF to intervene by permission under Rule 24(b), it need not
decide whether OFBF is entitled to intervene as of right under Rule 24(a). Venegas v. Skaggs,
867 F.2d 527, 529 (9th Cir. 1989); Puget Soundkeeper Alliance v. Pruitt, No. C15-1342-JCC,
2018 WL 3569862, at *2 (W.D. Wash. July 25, 2018).

PARTIAL OPPOSITION TO OREGON FARM BUREAU’S MOTION TO INTERVENE                                      8
         Case 3:20-cv-00413-HZ          Document 34        Filed 04/14/20     Page 9 of 9




                                          CONCLUSION

       OFBF is not entitled to intervene as of right, but Plaintiffs do not oppose the Court

granting OFBF permissive intervention, provided that OFBF is allowed to participate only after

the conclusion of preliminary injunction proceedings. If OFBF is permitted to participate in later

stages of this case, restrictions should be placed on OFBF and OWUC’s briefing to reduce

redundancy. Such restrictions on OFBF’s participation are necessary to ensure the just and

efficient completion of the preliminary injunction stage (and later stages) of this case. If the

Court does allow OFBF to intervene at the preliminary injunction stage, Plaintiffs ask for

permission to file a 40-page reply.




Dated: April 14, 2020                  Respectfully submitted,


                                        /s/ Andrew R. Missel
                                       Lauren M. Rule (OSB # 015174)
                                       Elizabeth H. Potter (OSB # 105482)
                                       Andrew R. Missel (OSB # 181793)
                                       ADVOCATES FOR THE WEST
                                       3701 SE Milwaukie Ave, Suite B
                                       Portland, OR 97202
                                       Tel: (503) 914-6388
                                       lrule@advocateswest.org
                                       epotter@advocateswest.org
                                       amissel@advocateswest.org




PARTIAL OPPOSITION TO OREGON FARM BUREAU’S MOTION TO INTERVENE                                     9
